Citation Nr: 0430955	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include Type I and 
Type II claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for Type I diabetes mellitus claimed as a result 
of Agent Orange exposure.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his original application for service connection, the 
veteran indicated that Robert James, M.D., had treated him 
for diabetes mellitus since 1978.  While the veteran has 
submitted some treatment records from Dr. James, the Board 
observes that complete clinical documentation has not been 
incorporated into the claims file.  Such evidence would be 
helpful in resolving the issues raised by the veteran's 
appeal.

In a September 2004 written statement, the accredited 
representative conveyed the veteran was not afforded a VA 
examination for compensation purposes.  The accredited 
representative requests that the instant appeal be remanded 
to the RO so that such an examination may be scheduled.  In 
reviewing the claims file, the Board notes the veteran has 
not been afforded a VA examination for compensation purposes 
to determine the nature and etiology of the claimed disorder.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  



This case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide information as to all treatment 
of his diabetes mellitus, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Robert James, M.D., 
and all other identified health care 
providers and ask that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.

2.  Obtain copies of all VA clinical 
documentation pertaining to the veteran's 
treatment for incorporation into the 
record. 

3.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his diabetes mellitus and 
clarify whether he has Type I or Type II.

If the veteran is diagnosed with Type I 
diabetes mellitus, the examiner should 
advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50%); at least as likely as not (i.e., 
probability of 50%); or less likely than 
not (i.e., probability less than 50%) 
that the veteran's diabetes mellitus had 
its onset in or otherwise originated 
during active service, became manifest to 
a compensable degree within one year of 
service separation; or is in any way 
casually related to his active service?  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that that such 
a review was conducted.

4.  Readjudicate the veteran's 
entitlement to service connection for 
diabetes mellitus to include Type I and 
Type II claimed as a result of Agent 
Orange exposure.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran must 
be given the opportunity to respond to 
the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



